By the Court:
In construing the deed from the plaintiff to Maria Martinez, all its parts must be consulted, and it must be read in the light of the surrounding circumstances. Tested by these rules, we do not entertain the slightest doubt that it was intended by both parties to the instrument to convey only the tract “ containing from east to west eight hundred and sixty-five (865) varas, and from north to south two hundred and ninety-four (294) varas,” and that it was not intended to include, and does not include, the remainder of the rancho. The parties have themselves so construed the deed by their subsequent acts, and there is no reasonable ground to doubt that this is the correct interpretation of it.
Judgment reversed and cause remanded with an order to the court below to enter judgment for the plaintiff on the findings.
Bemittitur forthwith.